DETAILED ACTION

Claims 1-20 are pending in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amihai Levin (US-8239369-B2).
	As per claim 1, Levin teaches “a method comprising”:

“aggregating types of the identified data invalidations for a temporal count,” (col. 2 lines 39-col. 3 lines 20, col. 4 lines 45-col. 6 lines 66);
“analyzing, for the aggregated types of identified data invalidations, an intensity that corresponds with an impact on presentation of the content through the application or service,” (col. 2 lines 39-col. 3 lines 20, col. 4 lines 45-col. 6 lines 66);
“ranking the aggregated types of identified data invalidations during the temporal count based on results of the analyzing of the intensity of the aggregated types of identified data invalidations,” (col. 2 lines 39-col. 3 lines 20, col. 4 lines 45-col. 6 lines 66); and
“remediating one or more data invalidations based on the ranking,” (col. 2 lines 39-col. 3 lines 20, col. 4 lines 45-col. 6 lines 66).
	As per claim 2, Levin further shows “wherein the analyzing ranks the intensity for the aggregated types of identified data invalidations based on analysis of: a number of data invalidations associated with an aggregated type of data invalidation, a type of document associated with the content, and an amount of data loss associated with a data invalidation,” (col. 6 lines 5-66).
	As per claim 3, Levin further shows “wherein the analyzing further ranks the intensity for the aggregated types of identified data invalidations based on analysis of one or more of: domain-specific business requirements associated with the application 
	As per claim 4, Levin further shows “wherein the ranking further comprises: plotting, for the temporal count, intensity of the aggregated types of identified data invalidations based on the analyzing; and outputting a graphical representation of the plotted intensity of the aggregated types of identified data invalidations during the temporal count,” (col. 2 lines 39-col. 3 lines 20, col. 4 lines 45-col. 6 lines 66).
	As per claim 5, Levin further shows “propagating a ranking of the identified data invalidations to a data validation component that executes the remediating of the one or more data invalidations, and wherein the data validation component prioritizes remediation processing of the one or more data invalidations over other queued data validation processing requests,” (col. 2 lines 39-col. 3 lines 20, col. 4 lines 45-col. 6 lines 66).
	As per claim 6, Levin further shows “wherein the remediating further comprises: detecting that read-write access to the content is not requested through the application or service, and wherein the remediating is executed asynchronously from real-time access to the content through the application or service based on detecting that the read-write access to the content is not requested,” (col. 9 lines 20-col. 10 lines 15).
	As per claim 7, Levin further shows “wherein the remediating further comprises: reading, for content associated with a data invalidation of the one or more data invalidations, a full data structure for an electronic file from a cache memory associated 
	As per claim 8, Levin teaches “a system comprising”:
“at least one processor,” (figs. 1 and 3); and
a memory, operatively connected with the at least one processor, storing computer-executable instructions that, when executed by the at least one processor, causes the at least one processor to execute a method that comprises:
“identifying a plurality of data invalidations associated with content of an application or service,” (col. 2 lines 39-col. 3 lines 20, col. 4 lines 45-col. 6 lines 66);
“aggregating types of the identified data invalidations for a temporal count,” (col. 2 lines 39-col. 3 lines 20, col. 4 lines 45-col. 6 lines 66);
“analyzing, for the aggregated types of identified data invalidations, an intensity that corresponds with an impact on presentation of the content through the application or service,” (col. 2 lines 39-col. 3 lines 20, col. 4 lines 45-col. 6 lines 66);
“ranking the aggregated types of identified data invalidations during the temporal count based on results of the analyzing of the intensity of the aggregated types of identified
data invalidations,” (col. 2 lines 39-col. 3 lines 20, col. 4 lines 45-col. 6 lines 66); and

	As per claim 9, Levin further shows “wherein the analyzing ranks the intensity for the aggregated types of identified data invalidations based on analysis of: a number of data invalidations associated with an aggregated type of data invalidation, a type of document associated with the content, and an amount of data loss associated with a data invalidation,” (col. 6 lines 5-66).
	As per claim 10, Levin further shows “wherein the analyzing further ranks the intensity for the aggregated types of identified data invalidations based on analysis of one or more of: domain-specific business requirements associated with the application or service, and user feedback signal data collected from usage of the application or service,” (col. 4 lines 45-col. 5 lines 20)
As per claim 11, Levin further shows “.wherein the ranking further comprises: plotting, for the temporal count, intensity of the aggregated types of identified data invalidations based on the analyzing; and outputting a graphical representation of the plotted intensity of the aggregated types of identified data invalidations during the temporal count,” (col. 2 lines 39-col. 3 lines 20, col. 4 lines 45-col. 6 lines 66).
As per claim 12, Levin further shows “wherein the method, executed by the at least one processor, further comprises: propagating a ranking of the identified data invalidations to a data validation component that executes the remediating of the one or more data invalidations, and wherein the data validation component prioritizes 
As per claim 13, Levin further shows “wherein the remediating further comprises: detecting that read-write access to the content is not requested through the application or service, and wherein the remediating is executed asynchronously from real-time access to the content through the application or service based on detecting that the read-write access to the content is not requested,” (col. 9 lines 20-col. 10 lines 15).
	As per claim 14, Levin further shows “wherein the remediating further comprises: reading, for content associated with a data invalidation of the one or more data invalidations, a full data structure for an electronic file from a cache memory associated with the application or service; updating the full data structure to correct the one or more data invalidations, propagating the updated full data structure to a permanent data storage for subsequent access to the electronic file through the application or service,” (col. 9 lines 20-col. 10 lines 15).
	As per claim 15, Levin teaches “a computer-readable storage media storing computer-executable instructions that, when executed by at least one processor, causes the at least one processor to execute a method comprising”:
“identifying a plurality of data invalidations associated with content of an application or service,” (col. 2 lines 39-col. 3 lines 20, col. 4 lines 45-col. 6 lines 66);

“analyzing, for the aggregated types of identified data invalidations, an intensity that corresponds with an impact on presentation of the content through the application or service,” (col. 2 lines 39-col. 3 lines 20, col. 4 lines 45-col. 6 lines 66);
“ranking the aggregated types of identified data invalidations during the temporal count based on results of the analyzing of the intensity of the aggregated types of identified data invalidations,: (col. 2 lines 39-col. 3 lines 20, col. 4 lines 45-col. 6 lines 66); and
“remediating one or more data invalidations based on the ranking,” (col. 2 lines 39-col. 3 lines 20, col. 4 lines 45-col. 6 lines 66).
	As per claim 16, Levin further shows “wherein the analyzing ranks the intensity for the aggregated types of identified data invalidations based on analysis of two or more selected from a group that comprises: a number of data invalidations associated with an aggregated type of data invalidation, a type of document associated with the content, an amount of data loss associated with a data invalidation, domain-specific business requirements associated with the application or service, and user feedback signal data collected from usage of the application or service,’ (col. 4 lines 45-col. 5 lines 20).
	As per claim 17, Levin further shows “wherein the ranking further comprises: plotting, for the temporal count, intensity of the aggregated types of identified data invalidations based on the analyzing; and outputting a graphical representation of  intensity of the aggregated types of identified data invalidations during the temporal count,” (col. 2 lines 39-col. 3 lines 20, col. 4 lines 45-col. 6 lines 66).
	As per claim 18, Levin further shows “wherein the executed method further comprising: propagating a ranking of the identified data invalidations to a data validation component that executes the remediating of the one or more data invalidations, and wherein the data validation component prioritizes remediation processing of the one or more data invalidations over other queued data validation processing requests,” (col. 2 lines 39-col. 3 lines 20, col. 4 lines 45-col. 6 lines 66).
	As per claim 19, Levin further shows “wherein the remediating further comprises: detecting that read-write access to the content is not requested through the application or service, and wherein the remediating is executed asynchronously from real-time access to the content through the application or service based on detecting that the read-write access to the content is not requested,” (col. 9 lines 20-col. 10 lines 15).
	As per claim 20, Levin further shows “wherein the remediating further comprises: reading, for content associated with a data invalidation of the one or more data invalidations, a full data structure for an electronic file from a cache memory associated with the application or service; updating the full data structure to correct the one or more data invalidations, propagating the updated full data structure to a permanent data storage for subsequent access to the electronic file through the application or service,” (col. 9 lines 20-col. 10 lines 15).
                                                     Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 




                                             













Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Feb. 25, 2021
/KIM T NGUYEN/Primary Examiner, Art Unit 2153